Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 55-56, 59-66, 70-73, and 76-81 are rejected under 35 U.S.C. 103 as being unpatentable over Inadama et al. (2013/0056638) in view of Nelson et al. (2010/0270462).
	Regarding claim 55, Inadama discloses a scintillation detector comprising: a scintillator substrate having an interior bound by a front surface having a front perimeter, a back surface opposite the front surface and having a back perimeter, and an edge surface between the front and back perimeters; and a plurality of photodetectors each having a respective photosensitive region in optical communication with one of a respective plurality of regions of the edge surface. (Inadama, Fig. 6(a), 6(b); [0055])

	Nelson teaches the scintillator substrate has a thickness between the front surface and the back surface that is substantially smaller than each of the length and the width of the front surface and the length and the width of the back surface; wherein the scintillator substrate front and back surfaces are configured to reflect light within the scintillator substrate to the edge of the scintillator substrate.(Nelson, Fig. 3A)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to change the shape of the detector of Inadama from cubic to the rectangular shape of Nelson in order to realize a more compact detector in the thickness dimension.
	Regarding claim 56, Inadama further discloses the front surface being a planar surface, and the back surface being a planar surface substantially parallel to the front surface. (Inadama, Fig. 6(b); scintillator apparently cubic and therefore having parallel front and back planar surfaces)
	Regarding the subject matter added by amendment, the particular dimensions of the scintillator are not of patentable significance unless they result in an unforeseeably different operation of the device.  Here, the dimension is not so different from Nelson as to be patentably distinct therefrom.
	Regarding claim 59, Inadama further discloses each of the plurality of photodetectors comprising an avalanche photodiode or silicon photomultiplier. (Inadama [0003])
	Regarding claim 60, Inadama further discloses a memory storing non-transitory computer-readable instructions; and a microprocessor adapted to execute the instructions to estimate lateral coordinates, in a plane of the substrate, of a gamma-ray interaction event position based on a plurality 
	Regarding claim 61, Inadama further discloses the substrate comprising a plurality of optical scatterers. (Inadama, [0056]-[0058])
	Regarding claim 62, Inadama further discloses the plurality of optical scatterers comprising a through hole, a blind hole, an object on the front surface, an object on the back surface, a volume with modified optical properties generated by laser etching or laser engraving, or combinations thereof. (Indadama, [0056]-[0058])
	Regarding claim 63, Inadama further discloses each photosensitive region facing one of the respective plurality of regions of the edge surface. (Inadama fig. 6(b))
	Regarding claim 64, Inadama further discloses the plurality of photodetectors comprising a first photodetector, the plurality of regions including a first region in optical communication with the first detector, and further comprising: a waveguide, lens, prism or mirror, between the first region and the first photodetector, configured to couple light incident on the first region to the first photodetector. (Indadama, Fig. 6(a); item 11)
	Regarding claim 65, Inadama further discloses a stacked scintillation detector comprising: a plurality of scintillation detectors arranged as a stack, each scintillation detector comprising: a scintillator substrate having an interior bound by a front substrate-surface having front perimeter, a back substrate-surface opposite the front substrate-surface and having a back perimeter, and an edge surface between the front and back perimeters; and a plurality of photodetectors each having a respective photosensitive region in optical communication with one of a respective plurality of regions of the edge surface; the plurality of scintillation detectors comprising a first scintillation detector and a second scintillation detector, the back substrate-surface of the first scintillation detector being adjacent 
Inadama lacks explicit teaching of wherein the scintillator substrate has a thickness between the front surface and the back surface that is substantially smaller than each of the length and the width of the front surface and the length and the width of the back surface; wherein the scintillator substrate front and back surfaces are configured to reflect light within the scintillator substrate to the edge of the scintillator substrate.
	Nelson teaches the scintillator substrate has a thickness between the front surface and the back surface that is substantially smaller than each of the length and the width of the front surface and the length and the width of the back surface; wherein the scintillator substrate front and back surfaces are configured to reflect light within the scintillator substrate to the edge of the scintillator substrate.(Nelson, Fig. 3A)
	Regarding claim 66, Inadama further discloses the second scintillation detector being positioned in relation to the first scintillation detector such that a center region of the second scintillation detector is aligned with a center region of the first scintillation detector relative to an axis perpendicular to the front substrate-surface of the first scintillation detector. (Indama, fig. 7)
Regarding claim 69, Inadama further discloses a microprocessor configured to receive electrical signals generated by one or more gamma-ray interaction events from the plurality of photodetectors of at least one of the plurality of scintillation detectors, and configured to estimate lateral coordinates of a gamma-ray interaction event position in a plane of the substrate of the at least one of the plurality of scintillation detectors, based on a plurality of electrical signal amplitudes and respective plurality of locations of the plurality of photodetectors. (Inadama, [0063], [0064])
	Regarding claim 70, Inadama further disclosesthe microprocessor being further configured to estimate depth coordinates of a scintillation-event interaction- position based on the plurality of electrical signal and respective plurality of locations of the plurality of photodetectors within the stack. (Inadama, Figs. 6(b), 11(a)-(c); position calculation in three dimensions necessarily includes depth)
	Regarding claim 71, Inadama further discloses one or more of the scintillation detectors each comprising a plurality of optical scatterers. (Inadama, [0056]-[0058])
	Regarding claim 72, Inadama further disclosesthe plurality of scintillation detectors comprising four or more scintillation detectors. (Inadama, Fig. 7, note three detectors shown as inset detail of much larger detector thus suggesting many detectors)
	Regarding claim 73, Inadama further discloses a positron emission tomography (PET) detector ring comprising: a plurality of scintillation detectors comprising: a scintillator substrate having an interior bound by a front surface having front perimeter, a back surface opposite the front surface and having a 
Inadama lacks explicit teaching of wherein the scintillator substrate has a thickness between the front surface and the back surface that is substantially smaller than each of the length and the width of the front surface and the length and the width of the back surface; wherein the scintillator substrate front and back surfaces are configured to reflect light within the scintillator substrate to the edge of the scintillator substrate.
	Nelson teaches the scintillator substrate has a thickness between the front surface and the back surface that is substantially smaller than each of the length and the width of the front surface and the length and the width of the back surface; wherein the scintillator substrate front and back surfaces are configured to reflect light within the scintillator substrate to the edge of the scintillator substrate.(Nelson, Fig. 3A)
	Regarding claim 76, Inadama further discloses the plurality of photodetectors comprising a first photodetector, the plurality of regions including a first region in optical communication with the first detector, and further comprising: a waveguide, lens, prism or mirror, between the first region and the first photodetector, configured to couple light incident on the first region to the first photodetector. (Inadama, Fig. 6(a) item 11)
	Regarding claim 77, Inadama further discloses a method for determining the interaction position of a gamma-ray interaction event, occurring in a substrate resulting from electromagnetic radiation incident on a front surface of the substrate, the method comprising: detecting, with a plurality of photodetectors, light from the gamma-ray interaction event resulting in a respective plurality of electrical signal amplitudes, each of the plurality of photodetectors having a respective photosensitive region in optical communication with one of a respective plurality of regions of an edge surface of the substrate located between a front perimeter of the front surface and a back perimeter of a back surface of the substrate opposite the front surface; and estimating lateral coordinates, in a plane of the substrate, of the interaction position based on the plurality of electrical signal amplitudes and respective regions. (Inadama, [0063]-[0066])
	Regarding claim 78, Inadama further discloses the substrate being one of a plurality of stacked scintillator substrates each having: (a) an edge surface and (b) a plurality of photodetectors each having a respective photosensitive region in optical communication with one of a respective plurality of regions 
	Regarding claim 79, Inadama further discloses the estimating step comprising comparing the plurality of electrical signal amplitudes to a mean-detector response function of the plurality of photodetectors at the respective regions around the substrate perimeter (Inadama [0064]; see also Fig. 5(a)-(c)).
Regarding claim 80 the relative dimensions of the device are not of patentable significance unless they change the functionality of the device.  In this case, the device operates on the same principles as the combination of Inadama and Nelson, and therefore a change in size is a matter of preference.
Regarding claim 81, total internal reflection occurs whenever there is a boundary between a higher index of refraction region and a lower one, as at least some light may approach the boundary at less than the critical angle of TIR.
Claims 57-58, 67-68, and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Inadama in view of Wong (4,647,779)
	Regarding claim 57, Inadama lacks explicit teaching of the front surface and back surface having non-planar surfaces.
	Wong teaches the front surface and back surface having non-planar surfaces. (Wong, Figs. 4 and 6, inner and outer surfaces of detector rings shown as non-planar)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to curve the scintillation detectors as shown by Wong in order to more evenly form a geometrically correct detector ring. 
	Regarding claim 58, the combination of Inadama and Wong further teaches the front surface and back surface, independently from one another, having a concave shape or convex shape. (Wong, Figs. 4, 6, note inner and outer faces having different radii of curvature to form even detector rings)
	Regarding claim 74, the combination of Inadama and Wong further teaches the plurality of scintillation detectors comprising a second sub-plurality of scintillation detectors forming a second array 
	Regarding claim 67, the combination of Inadama and Wong further teaches the second scintillation detector being positioned in relation to the first scintillation detector such that a center region of the second scintillation detector is laterally offset from a center region of the first scintillation detector relative to an axis perpendicular to the front substrate-surface of the first scintillation detector. (Wong, Fig. 4)
	Regarding claim 68, the combination of Inadama and Wong further teaches the second scintillation detector being positioned in relation to the first scintillation detector such that a center region of the second scintillation detector is aligned with an edge surface of the first scintillation detector relative to an axis perpendicular to the front substrate-surface of the first scintillation detector. (Wong, Fig. 4)
	Regarding claim 75, the combination of Inadama and Wong further teaches the second array being spatially shifted from first array such that photons transmitted between photodetectors of adjacent scintillation detectors of the first array are incident on a substrate of a scintillation detector of the second array. (Wong, Fig. 4)
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884